Dear Secretary Carnahan:
You have submitted a revised proposed fair ballot language statement with respect to House Joint Resolution No. 7, relating to English as the official state language. The fair ballot language statement, prepared pursuant to Section 116.025, RSMo, is as follows:
  A "yes" vote will amend the Missouri Constitution to add a statement that English shall be the language of all governmental meetings at which any public business is discussed, decided, or public policy is formulated. This includes meetings conducted in person or by other means of communication including conference calls, video conference, Internet chat, or Internet message board.
  A "no" vote will not amend the Missouri Constitution to add a statement that English shall be the language of all governmental meetings at which any public business is discussed, decided, or public policy is formulated.
  This proposition will have no impact on taxes.
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statement. Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the House Joint Resolution, nor as the expression of any view regarding the objectives of its proponents.
                                                  Very truly yours, _________________________ JEREMIAH W. (JAY) NIXON Attorney General